Citation Nr: 1104710	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left 
knee disability.

2.  Entitlement to a rating in excess of 30 percent for a right 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from January 1974 to May 
1983.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision which reduced the disability 
rating for the Veteran's right knee disability from 30 percent to 
10 percent and reduced the disability rating for his left knee 
disability from 20 percent to 10 percent.  

The Veteran subsequently initiated and perfected appeals of the 
reduced rating determinations, and in June 2009, the Board issued 
a decision finding the rating reductions for left and right knee 
disabilities to be improper.  Thus, given the restoration of the 
previous ratings for both knees, the issues of the propriety of 
the reductions are no longer on appeal.  

However, as the Veteran had initially applied for an increased 
rating for his bilateral knee disabilities, and has continued to 
allege increased ratings are warranted for the same, the Board 
must still consider the separate issues of entitlement to 
increased ratings for bilateral knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In January 2009, the Veteran testified before the Board seated at 
the RO.  Unfortunately, the Veterans Law Judge (VLJ) who 
conducted the hearing has retired and is no longer at the Board.  
In December 2010, the Veteran was notified of this information 
and offered the opportunity for another hearing pursuant to 38 
C.F.R. § 20.707.  He replied that he would like to appear at 
another hearing before the Board at his local RO.  Therefore, a 
Travel Board hearing should be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the St. Petersburg, Florida RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


